—Appeal by the defen*779dant from (1) a judgment of the Supreme Court, Kings County (Marrus, J.), rendered July 2,1990, convicting him of criminally negligent homicide and operating a motor vehicle while under the influence of alcohol under Indictment No. 6791/89, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court (Juviler, J.), rendered July 3,1990, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of operating a motor vehicle while under the influence of alcohol under Indictment No. 517/85.
Ordered that the judgment and amended judgment are affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his pleas of guilty (see, CPL 220.60 [3]; People v Stubbs, 110 AD2d 725).
The defendant was properly adjudicated a second felony offender on the basis of a prior conviction for operating a motor vehicle while under the influence of alcohol under Vehicle and Traffic Law § 1192 (3) (see, People v Caruso, 125 AD2d 403). The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.